DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1-4, 9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,807,926. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
	
    PNG
    media_image1.png
    128
    405
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    167
    404
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    117
    404
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    207
    407
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    126
    392
    media_image5.png
    Greyscale

The limitations of the patent claims read on those of the present claims.  With respect to present claim 9, patent claim 9 is directed to a method of forming a coating film composition.  Depending from patent claim 1, patent claim 9 includes 1-chloro-2,3,3-trifluoro-1-propene, 1-chloro-3,3-difluoro-1-propyne, and a nonvolatile organic compound.   With respect to present claims 1-4, patent claims 1-4 read on the amounts presently claimed.  With respect to present claim 12, patent claim 9 is directed to the coating of an article and patent claim 7 involves a lubricant.

Claims 1-4, 9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,414,706. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
	
    PNG
    media_image6.png
    253
    402
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    249
    398
    media_image7.png
    Greyscale

      
    PNG
    media_image8.png
    141
    404
    media_image8.png
    Greyscale



Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Allowable Matter
	A proper Terminal Disclaimer would overcome both of the above nonstatutory double patenting rejections.  None of the prior art references, alone or in combination, teaches or suggests a coating film and method with 1-chloro-2,3,3-trifluoro-1-propene, 1-chloro-3,3-difluoro-1-propyne, and a nonvolatile organic compound, along with all the other limitations presently claimed.  Examples in the present Specification also show unexpectedly better results.
Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761